Citation Nr: 1110145	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-16 730	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for a thyroid disorder.

2.  Whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for neurasthenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from May 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  While the Veteran currently resides in Texas, as he did at the time of the April 2004 rating decision, the Veteran relocated to Flint, Michigan during the pendency of the appeal.  As such, the appeal was certified to the Board by the VA Regional Office in Detroit, Michigan (the RO).  

In his May 2005 substantive appeal, the Veteran indicated his desire to present evidence and testimony at a VA Travel Board hearing.  In a June 2005 correspondence, the Veteran stated that the Veteran did not desire to have such a hearing.  The Veteran has not since requested another hearing.  The hearing request is therefore deemed to have been withdrawn.  See 38 C.F.R. § 20.704 (e) (2010).

This claim was previously remanded by the Board in May 2009 for further procedural and evidentiary development.  As will be discussed further below, such development has been completed and the Veteran's claims have been returned to the Board for appellate proceedings.  

Issue no long on appeal

In the April 2004 rating decision, the VA Regional Office in Waco, Texas also denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal as to this issue and such was remanded by the Board for further procedural and evidentiary development in May 2009.  However, in a January 2011 rating decision, the VA Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for PTSD; a 10 percent evaluation was assigned, effective January 26, 2004.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, that matter has been resolved and is not in appellate status.


FINDINGS OF FACT

1.  In a July 1970 rating decision, the VA Regional Office in Waco, Texas denied the Veteran's claims of (1) entitlement to service connection for a thyroid disorder and (2) entitlement to service connection for neurasthenia.  

2.  The Veteran was notified of the July 1970 rating decision in July 1970 and failed to express disagreement with such.  

3.  The evidence associated with the claims folder subsequent to the July 1970 rating decision is cumulative or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's service connection claims.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  Since the July 1970 rating decision, new and material evidence has not been received with respect to the Veteran's claims of (1) entitlement to service connection for a thyroid disorder and (2) entitlement to service connection for neurasthenia.  Therefore, the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As noted in the Introduction, the Board remanded the claims on appeal in May 2009 for further procedural and evidentiary development.  Specifically, the May 2009 Board Remand instructed the AMC to provide the Veteran with proper notice under the Veterans Claims Assistance Act of 2000 (the VCAA) to include the United States Court of Appeals for Veterans Claims' (the Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, since he was living in Michigan at the time of certification to the Board and was still represented by the Texas Veterans Commission, the AMC was directed to clarify if the Veteran wished to appoint another representative.  The AMC was then to readjudicate the Veteran's claims, and if denied, such were to be returned to the Board.  

The Veteran was sent an appropriate VCAA letter in June 2009 which included adequate Kent notice.  While the Veteran failed to respond to the June 2009 letter concerning his representation, as noted above, the Veteran relocated back to Texas subsequent to the May 2009 Board Remand.  Accordingly, that remand instruction has been rendered moot and the Texas Veterans Commission remains the Veteran's representative of record.  The Veteran's claims were then readjudicated by the AMC in a supplemental statement of the case (SSOC) dated in January 2011 and were returned to the Board.  

In light of above, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VCAA

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  These provisions also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, by the letter mailed in June 2009, to include why the Veteran's claims were previously denied and the definitions of "new" and "material," closely mirroring the language of 38 C.F.R. § 3.156(a) as per the Court's decision in Kent.  Additionally, the June 2009 VCAA letter notified the Veteran of how VA determines disability ratings and effective dates as per the Court's holding in Dingess.  To the extent that the Veteran was not provided with complete notice until after the initial adjudication of his claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the January 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim]; see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's service personnel records, service treatment records, his post-service VA and identified private treatment records, and his lay statements have been obtained.  Crucially, VA's duty to assist a claimant in the development of a previously finally-denied claim does not attach until that claim has been reopened based on the submission of new and material evidence.  

The Board notes that the Veteran asserted that he received private treatment for his thyroid disorder and neurasthenia in an April 2005 statement.  As instructed by the May 2009 Board Remand, the June 2009 VCAA letter specifically requested that the Veteran either submit these records or complete a release so that VA may obtain such.  The Veteran failed to respond.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (Veteran cannot passively wait for help from VA).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and declined the opportunity for a personal hearing as noted in the Introduction.  

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In a recent decision, the Court held that the regulations do not require new and material evidence as to each previously unproven element of a claim.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010); overruling Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Discussion

The Board notes that during the pendency of the appeal, neither the VA Regional Office in Waco, Texas, nor the AMC reopened the Veteran's previously-denied claims on appeal herein.  Regardless, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran previously filed claims for service connection for (1) a thyroid disorder and (2) neurasthenia.  Those claims were denied in the July 1970 rating decision.  Specifically, the Veteran's claims were denied on the basis that the competent and other evidence of record failed to reflect diagnoses of either a thyroid disorder or neurasthenia; essentially, Hickson element (1).  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7104.

At the time of the final July 1970 rating decision, evidence of record included the Veteran's service treatment records, VA treatment records from May 1970 and June 1970 and the Veteran's statements.  The Board observes that the VA treatment records dated in May 1970 and June 1970 discuss ongoing thyroid problems and neurasthenia, the VA Regional Office in Waco, Texas, nonetheless denied each of the Veteran's claims for lack of a current diagnosis.  

After reviewing the record, and for reasons expressed immediately below, the Board is of the opinion that new and material evidence sufficient to reopen the claims of (1) entitlement to service connection for a thyroid disorder and (2) entitlement to service connection for neurasthenia has not been submitted.

The evidence pertaining to the Veteran's claims added to the claims folder since July 1970 consists of the Veteran's service personnel records, an April 2003 private treatment record from M.J., a nurse practitioner, a report of a July 2010 psychiatric examination and statements from the Veteran and his representative.  

Although the Veteran's April 2005 statement asserted that he suffers from and receives private treatment for a thyroid disorder and neurasthenia, there has been no evidence, medical or otherwise, which alludes to a diagnosis of either a thyroid disorder or neurasthenia.  With respect to the Veteran's personal statements, to include his assertions that he suffers from a thyroid disorder and neurasthenia, the Board notes such statements are cumulative and redundant of statements made prior to the July 1970 rating decision, and therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Critically, there is no evidence which has been added to the record subsequent to the above-referenced final denial which demonstrates that the Veteran has been diagnosed with either a thyroid disorder or neurasthenia, other than that which was already considered by the VA Regional Office in Waco, Texas at the time of the July 1970 rating decision.  

The additional evidence does not raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156 (2010).  Accordingly, in the absence of such evidence, the Veteran's claims may not be reopened, and the benefits sought on appeal remain denied.


ORDER

The request to reopen the previously-denied claim of entitlement to service connection for a thyroid disorder is denied.

The request to reopen the previously-denied claim of entitlement to service connection for neurasthenia is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


